                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

  LeRoy Pallante, Shawn Johnson,                    )
  Cameron Lane, and Benjamin Passe,                 )
                                                    )
                                                    )
         Plaintiffs,                                )
                                                    )
  v.                                                )       Civil Case No. 3:21-cv-271
                                                    )
  Hussmann Services Corporation,                    )
                                                    )
         Defendant.                                 )

                        SETTLEMENT AGREEMENT AND RELEASE

         This Settlement Agreement and Release ("Settlement Agreement") is entered

  into by and between LeRoy Pallante, Shawn Johnson, Cameron Lane, and Benjamin

  Passe (hereinafter "Plaintiffs") and Hussmann Services Corporation (hereinafter

  "Defendant"), (collectively the "Parties"), and it is made with respect to the following:

         WHEREAS, Plaintiffs have alleged that Defendant failed to compensate them in

  violation of the Fair Labor Standards Act ("FLSA"), 29 U.S.C. §201 , et seq. ; and

         WHEREAS, Plaintiffs have alleged that they are owed compensation in the

  lawsuit styled Pallante et al. v. Hussmann Services Corporation, United States District

  Court for the Eastern District of Tennessee, Case No: 3:21-cv-271 (hereinafter the

  "Lawsuit"); and

        WHEREAS, Defendant denies that it failed to pay overtime to Plaintiffs and

  denies that it has violated the FLSA; and                                          EXHIBIT
                                                                                t
                                                                                i   _.__.A~--

Case 3:21-cv-00271-TRM-DCP Document 7-1 Filed 08/10/21 Page 1 of 12 PageID #: 22
         WHEREAS, the Parties have considered that the interests of all concerned are

  best served by the settlement and dismissal of the Lawsuit, with prejudice, and have

  concluded that the terms of this Agreement are fair, reasonable and adequate:

         It is therefore hereby STIPULATED AND AGREED among the Parties as follows:

         1.Payment.     As full and complete satisfaction of Plaintiffs' claims for overtime

  and liquidated damages brought under the FLSA, Defendant agrees to pay the Plaintiffs

  the listed sums as follows:

               A.      LeRoy Pallante - A total of Seventy Thousand and 00/100 Dollars

                       ($70,000.00) as follows: Twenty-Two Thousand Seven Hundred

                       Fifty and 00/100 Dollars ($22,750.00) representing unpaid back

                       pay;     Twenty-Two    Thousand         Seven   Hundred     Fifty   Dollars

                      ($22,750.00) representing liquidated damages and;Twenty-Four

                      Thousand      Five     Hundred     and    00/100   Dollars    ($24,500.00)

                      representing attorneys' fees;

               B.     Shawn Johnson - A total of Sixty Thousand Six Hundred and

                      00/100 Dollars ($60,600.00) as follows: Nineteen Thousand Six

                      Hundred Ninety Five and 00/100 Dollars ($19,695.00) representing

                      back pay; Nineteen Thousand Six Hundred Ninety Five and 00/100

                      Dollars ($19,695.00) representing liquidated damages; and Twenty-

                      One Thousand Two Hundred Ten and 00/100 Dollars ($21,210.00)

                      representing attorneys' fees;

               C.     Cameron Lane -          A total of Twenty-Two Thousand Dollars

                      ($22,000) as follows:         Seven Thousand One Hundred Fifty and




                                                2
Case 3:21-cv-00271-TRM-DCP Document 7-1 Filed 08/10/21 Page 2 of 12 PageID #: 23
                       00/100   Dollars    ($7,150.00)   representing   back   pay;   Seven

                       Thousand One Hundred Fifty and 00/100 Dollars ($7,150.00)

                       representing liquidated damages; and Seven Thousand Seven

                       Hundred and 00/100 Dollars ($7,700) representing attorneys' fees;

                       and,

                D.     Benjamin Passe - A total of Forty-Seven Thousand Four Hundred

                       Dollars ($47,400) as follows: Fifteen Thousand Four Hundred Five

                       and 00/100 Dollars ($15,405.00) representing back pay; Fifteen

                      Thousand Four Hundred Five and 00/100 Dollars ($15,405.00)

                      representing liquidated damages; and Sixteen Thousand Five

                      Hundred Ninety and 00/100 Dollars ($16,590) representing

                      attorneys' fees.

  The portion of the Settlement Payment to Plaintiffs shall represent the amount of back

  pay and liquidated damages due for Plaintiffs' unpaid overtime through the date of the

  execution of this Agreement. Defendant's entire obligation for back pay, liquidated

  damages, attorney fees and expenses will not exceed Two Hundred Thousand Dollars

  ($200,000.00).

        2.Payment to Plaintiffs.         The Back Pay and Liquidated Damages will be

  payable to Plaintiffs on or before twenty-one (21) calendar days following the Court's

  approval of the Settlement Agreement. After twenty-one (21) calendar days, interest

 shall accrue and be payable by Defendant to Plaintiffs and their attorneys at the rate of

  12 percent per annum. If collection efforts up to and including filing a lawsuit shall be

 necessary to collect the funds due under this Settlement Agreement, any costs of




                                     3
Case 3:21-cv-00271-TRM-DCP Document 7-1 Filed 08/10/21 Page 3 of 12 PageID #: 24
  collection including but not limited to Plaintiffs' reasonable attorneys' fees shall be

  reimbursed by Defendant. Defendant shall make the necessary federal and state

  withholdings with respect to Plaintiffs' back pay portions of the payment. Plaintiffs

  acknowledge and understand that Defendant or its attorneys will issue them an IRS

  Form W-2 with respect to back pay described in Paragraph 1 and an IRS Form 1099

  with respect to the liquidated damages and attorneys' fees referenced in Paragraph 1..

  Plaintiffs acknowledge that they are not entitled to receive the back pay and liquidated

  damages unless they sign this Settlement Agreement.

        3.Each Party is Responsible for Its Share of Taxes. Plaintiffs understand and

  acknowledge that they are solely and entirely responsible for the timely reporting,

  paying, and discharging all federal, state and local taxes, penalties and interest, if any,

  which may be found to be due upon their individual payment required by this Settlement

  Agreement. Plaintiffs agree to indemnify and hold harmless Defendant against any

  claims for Plaintiffs' share of income taxes, penalties and interest, which may be found

  to be due upon such payment required by this Settlement Agreement. Likewise, the

  Defendant agrees to indemnify and hold harmless Plaintiffs against any claims for

  Defendant's share of payroll taxes, FICA, unemployment taxes or any other taxes,

  penalties and interest which may be found to be due upon such payment required by

  this Settlement Agreement. Plaintiffs acknowledge that Defendant has not provided any

  legal or tax advice to them, and Plaintiffs expressly represent, covenant and warrant

  that they have sought out their own legal and tax advice with respect to any tax

  obligations arising as a consequence of this Settlement Agreement.




                                      4 Filed 08/10/21 Page 4 of 12 PageID #: 25
Case 3:21-cv-00271-TRM-DCP Document 7-1
        4.Release. In exchange for the Settlement Payment and other consideration set

  forth herein, the receipt, adequacy and sufficiency of which are hereby acknowledged,

  Plaintiffs on behalf of themselves individually, their agents, representatives, assigns,

  attorneys,   heirs,   executors and administrators (collectively "Plaintiffs") release

  Defendant, and its parent companies, subsidiaries, affiliates, all related business

  entities, predecessors, successors, assigns, agents and their current and former

  employees, trustees, directors, officers, attorneys, representatives, insurers and their

  reinsurers, successors, assigns, affiliates, and related entities (collectively "Released

  Parties") from any and all controversies, claims, demands, promises, actions, suits,

  grievances, proceedings, complaints, charges, liabilities, damages, debts, allowances,

  costs, expenses, attorney's fees, and remedies of any type that Plaintiffs may have

  arising out of or in connection with their rights under the FLSA or any Tennessee law

  related to alleged unpaid wages and/or overtime until the date that this document is fully

  executed, whether such claim was or could have been asserted in this action. Such

  release includes, without limitation, alleged unpaid wages and/or overtime accruing after

  March 8, 2021 through the date of the execution of this Agreement. This Agreement

  applies to FLSA and Tennessee wage law claims that Plaintiffs know about or

  reasonably should know about occurring at any time on or before the execution of this

  Agreement.

         In addition, Benjamin Passe hereby releases any claims he may have regarding

  reimbursement for mileage for travel made on behalf of Defendant from the beginning of

  his employment through August 1, 2021. In exchange, Passe will be eligible to submit

  claims for mileage reimbursement pursuant to Defendant's policies after August 1,




                                      5
Case 3:21-cv-00271-TRM-DCP Document 7-1 Filed 08/10/21 Page 5 of 12 PageID #: 26
  2021.    Plaintiffs Pallante, Johnson, and Lane acknowledge they have no claims for

  mileage reimbursement.

          5.Attorney Fees. Within twenty-one (21) calendar days of the approval by the

  Court of this Settlement Agreement, as specified in Section 7 below, Defendant will pay

  Plaintiffs' reasonable attorney's fees and expenses to their counsel, Gibbons and

  Young, PLLC, in the amount of Seventy Thousand Dollars ($70,000). Except as

  provided in Paragraph 1, each Party will bear their own attorneys' fees and costs.

          6.Court Approval.       Upon execution of this Settlement Agreement and

  subsequent approval by the Plaintiffs and a duly authorized representative of

  Defendant, the Parties agree to petition the Court to approve the terms of the

  Settlement Agreement and enter a dismissal of the Lawsuit with prejudice. Should the

  Court not approve this Settlement Agreement in its entirety, this Settlement Agreement

  shall be null and void.

          ?.Reasonable Steps to Effectuate Settlement. The Parties agree to undertake

  their best efforts, including all steps and efforts contemplated by this Settlement

  Agreement, and any other steps and efforts that may become necessary by order of the

  Court or otherwise, to effectuate this settlement.

          a.Entire Agreement.       This Settlement Agreement constitutes the entire

  agreement between the Parties hereto and represents the full and final resolution of any

 and all FLSA claims that Plaintiffs know about or reasonably should know about at any

 time on or before the execution of this Settlement Agreement that were or could have

 been raised in Plaintiffs' Complaint. The Parties agree that this Settlement Agreement

 supersedes any and all previous oral or written agreements that the Parties may have




                                               6
Case 3:21-cv-00271-TRM-DCP Document 7-1 Filed 08/10/21 Page 6 of 12 PageID #: 27
  concerning this matter. No amendment or modification to this Settlement Agreement

  shall be valid unless made in writing and signed by Plaintiffs and a duly authorized

  representative of Defendant. With the exception of the release of FLSA claims asserted

  in this Lawsuit and addressed in Section 4 above, if any one or more provisions of this

  Settlement Agreement should be held invalid, illegal, or unenforceable, such invalidity,

  illegality or unenforceability shall not affect any other provision herein, and this

  Settlement Agreement shall be construed by disregarding the invalid, illegal, or

  unenforceable provision or provisions. If Section 4 above is unenforceable or is held to

  be unenforceable with respect to the release of FLSA claims asserted in this Lawsuit,

  the Parties understand and agree that the remaining provisions of the Settlement

  Agreement shall be rendered null and void and that neither party shall have any further

  obligations under the Settlement Agreement.

         9.No Admission of Liability. This Settlement Agreement has been made and

  entered into in settlement of disputed claims and solely to avoid the burdens of litigation.

  This Settlement Agreement does not constitute an admission of guilt, liability, or

  wrongdoing of any kind by Defendant or any Released Party. The Parties agree that this

  Settlement Agreement is not evidence and shall not raise an inference or otherwise be

  construed to state, imply, or suggest that Defendant or any Released Party engaged in

  any unlawful or wrongful conduct.

         10.Submission to District Court for Approval. This Settlement Agreement will

  be jointly submitted by the Parties to the Court for approval and for the issuance of the

  accompanying Final Order and Judgment dismissing the Lawsuit with prejudice;




                                      7 Filed 08/10/21 Page 7 of 12 PageID #: 28
Case 3:21-cv-00271-TRM-DCP Document 7-1
  provided, however, that the Court will retain jurisdiction solely for the purpose of

  enforcing compliance with the terms of this Settlement Agreement under federal law.

         11.Plaintiffs' Execution of This Settlement Agreement Is Knowing and

  Voluntary. Plaintiffs acknowledge that they have received a copy of this Settlement

  Agreement; that they have had a reasonable time to review it; that they have read and

  understand all the terms, conditions and effect thereof; that they have been advised to

  consult with and have, in fact, consulted with counsel prior to executing this Settlement

  Agreement; that they have executed this Settlement Agreement knowingly and

  voluntarily; that they did not rely upon any representations that may have been made by

  either Defendant or its attorney(s) concerning this Settlement Agreement other than

  those made in this Settlement Agreement; and that the consideration that they are

  receiving under this Settlement Agreement is in addition to anything of value to which

  they are already entitled.

         12.No Voluntary Participation in a Proceeding Against Defendant. Plaintiffs

  agree not to sue the Defendant or any Released Party or to voluntarily participate in any

  way in any suit or proceeding or to execute, seek to impose, collect, recover upon or

  otherwise enforce or accept any judgment, decision, award, warranty or attainment

  upon any claim for alleged unpaid wages and/or overtime under the FLSA or any

  Tennessee law relating to back unpaid wages and/or overtime until the date of

  execution of this Agreement.   However, this paragraph will not limit Plaintiffs from filing

  claims that cannot be waived under applicable law.

         13.Applicable Law and Jurisdiction. This Settlement Agreement is made and

  entered into in the State of Tennessee and shall in all respects be interpreted, enforced




                                              8
Case 3:21-cv-00271-TRM-DCP Document 7-1 Filed 08/10/21 Page 8 of 12 PageID #: 29
   and governed under the laws of the State of Tennessee and the FLSA. Any action to

   enforce this Settlement Agreement shall be brought in this Court.

           IN WITNESS WHEREOF, the Parties have knowingly and voluntarily executed

   this Settlement Agreement on the dates specified below.



   Dated: _ _J_u_l2_9_,2_0_2_1 _ _ __             Leroy Pallante 6111 ?9, 2021 l l :•I? EDT)

                                                  LeRoy Pallante

   Dated: _ _ _ _ _ __ _ __
                                                  Shawn Johnson

   Dated: - - - - - - - - - -
                                                  Cameron Lane

   Dated: _ _ _ _ _ _ _ _ __
                                                  Benjamin Passe


   Dated    ~ q /-ZVZ- \                          F~ %Corporation
                                                  Defendant




                                             9
Case 3:21-cv-00271-TRM-DCP Document 7-1 Filed 08/10/21 Page 9 of 12 PageID #: 30
   and governed under the laws of the State of Tennessee and the FLSA. Any action to

   enforce this Settlement Agreement shall be brought in this Court.

            IN WITNESS WHEREOF, the Parties have knowingly and voluntarily executed

   this Settlement Agreement on the dates specified below.



   Dated: - - -- - - - - - -
                                                  LeRoy Pallante

   Dated:   Jul 29, 2021                          ~ ~ u l 29, 2021 ll:ll EDTI

                                                  Shawn Johnson

   Dated: - - - - - - - - - -
                                                  Cameron Lane

   Dated:
            - - - - - - - - --                    Benjamin Passe



                                                  Fo ussmann Services Corporation
                                                  Defendant




                                              9
Case 3:21-cv-00271-TRM-DCP Document 7-1 Filed 08/10/21 Page 10 of 12 PageID #: 31
   and governed under the laws of the State of Tennessee and the FLSA. Any action to

   enforce this Settlement Agreement shall be brought in this Court.

            IN WITNESS WHEREOF, the Parties have knowingly and voluntarily executed

   this Settlement Ag reement on the dates specified below.



   Dated: - - -- - -- - - -
                                                  LeRoy Pallante

   Dated: - - - - - - - - - -
                                                  Shawn Johnson
   Dated:   Jul 29, 2021                              ~k
                                                  C,1111ero11 L,1110 (Jul 29, 202113:05 COT)

                                                  Cameron Lane

   Dated: - - - - - - - - --
                                                  Benjamin Passe


   Dated    b ~, U)~
                 \    I
                                                     ~7~
                                                  For Hussmann Services Corporation
                                                  Defendant




                                              9
Case 3:21-cv-00271-TRM-DCP Document 7-1 Filed 08/10/21 Page 11 of 12 PageID #: 32
   and governed under the laws of the State of Tennessee and the FLSA. Any action to

   enforce this Settlement Agreement shall be brought in this Court.

          IN WITNESS WHEREOF, the Parties have knowingly and voluntarily executed

   this Settlement Agreement on the dates specified below.



   Dated: - - - - -- - - - -
                                                  LeRoy Pallante

   Dated: - - - - - -- - - -
                                                  Shawn Johnson

   Dated: - - - - - - - - --
                                                  Cameron Lane
          Jul29,2021                                 ~
   Dated: - - - - - - - - - -                     Benjamin J. Passe (Jul 29, 202 1 09:2•1 COT)

                                                  Benjamin Passe


                                                      {0_~
                                                  For Hussmann Services Corporation
                                                  Defendant




                                              9
Case 3:21-cv-00271-TRM-DCP Document 7-1 Filed 08/10/21 Page 12 of 12 PageID #: 33
